Citation Nr: 0701309	
Decision Date: 01/17/07    Archive Date: 01/25/07

DOCKET NO.  05-10 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for disorders of the 
right hip, bilateral knees, and low back.  

2.  Entitlement to an initial compensable rating for 
sinusitis.


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to July 
2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.
FINDINGS OF FACT

1.  The medical evidence does not include current diagnoses 
with respect to disorders of the right hip, bilateral knees, 
and low back.

2.  The veteran's service connected sinusitis is productive 
of subjective complaints of sinusitis for 52 weeks out of the 
year with bilateral forehead, bilateral cheek, and sinus pain 
and pressure.  Chronic maxillary and ethmoid sinusitis is 
confirmed by X-ray studies.


CONCLUSIONS OF LAW

1.  Service connection for disorders of the right hip, 
bilateral knees, and low back is not warranted.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2006).

2.  Criteria for a 10 percent rating for sinusitis have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.16, 4.97, Diagnostic Code 6513 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran filed an original claim for service connection in 
February 2003.  In a February 2004 rating decision, the 
veteran was granted service connection for sinusitis and a 
noncompensable rating was initially assigned.  The veteran 
was also denied service connection for disorders of the right 
hip, bilateral knees, and low back.  The veteran disagrees 
with these determinations.

Generally, service connection will be granted if it is shown 
that the veteran suffers from disability resulting from an 
injury suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).

When a claim for service connection is filed, whether on a 
direct basis or as secondary to a service-connected 
disability, there must be an initial finding of a current 
chronic disability.  Although the appellant may testify as to 
symptoms she perceives to be manifestations of disability, 
the question of whether a chronic disability is currently 
present is one that requires skill in diagnosis, and 
questions involving diagnostic skills must be made by medical 
experts.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

A review of the veteran's service medical records reflects 
complaints of and treatment for pain of the right hip pain, 
bilateral knees, and low back.  A February 2003 treatment 
report complaints of a one year history of right hip pain and 
an impression that findings were suggestive of greater 
trochanter bursitis at the right hip.  The veteran complained 
of bilateral knee pain in 1997 and his symptoms were 
diagnosed as retropattellar pain syndrome.  These records 
show that the veteran underwent physical therapy for patellar 
tendonitis and, in September 2000, his knee symptoms were 
diagnosed as Osgood Schlater's disease.  Similarly, the 
veteran's service medical records also show that he sought 
treatment for complaints of low back pain in connection with 
running during a physical training test in 1998 and 
subsequent to a motorcycle accident in 2002.  

Although the veteran's service medical records show treatment 
for his claimed disorders and, thus, provide evidence in 
support of his claims for service connection; the most recent 
medical evidence of record, the veteran's March 2003 
examination, shows that there is no right hip, bilateral 
knee, or low back pathology to render a diagnosis.  The 
report of this examination reflects review of the veteran's 
medical history and the Board finds this report is entitled 
to great probative weight.  This findings is also supported 
by the post-service medical record (and a clear lack of 
treatment) which, overall, supports the findings of this 
report, providing more evidence against these claims.  In any 
event, the Board finds that this report strongly outweighs 
all evidence that arguably supports these claims. 

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
United States Court of Appeals for Veterans Claims 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).

The Board finds that the most competent medical evidence in 
this case leads to the conclusion that the veteran does not 
have current disabilities with respect to his right hip, 
bilateral knees, or low back.  As a result service connection 
is not warranted and the veteran's claims are denied.

With respect to the claim for an initial compensable rating 
for sinusitis, it is noted that disability evaluations are 
determined by the application of the schedule of ratings 
which is based on average impairment of earning capacity.  
See 38 U.S.C.A. § 1155.  Separate diagnostic codes identify 
the various disabilities.  Where entitlement to compensation 
has been established and a higher initial disability rating 
is at issue, the level of disability at the time entitlement 
arose is of primary concern.  Consideration must also be 
given to a longitudinal picture of the veteran's disability 
to determine if the assignment of separate ratings for 
separate periods of time, a practice known as "staged" 
ratings, is warranted.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

The veteran's sinusitis has been evaluated as zero percent 
disabling under 38 C.F.R. § 4.97, Diagnostic Code 6513, using 
a General Rating Formula for sinusitis.  A 10 percent rating 
is assigned when there is evidence of one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting; a 30 percent rating is assigned when 
there is evidence of three or more incapacitating episodes 
per year requiring prolonged antibiotic treatment, or more 
than six incapacitating episodes per year; a 50 percent 
rating is assigned when there is evidence of chronic 
osteomyelitis following radical surgery or near constant 
sinusitis after repeated surgeries.  The note following the 
General Rating Formula indicates that an incapacitating 
episode of sinusitis means one that requires bed rest and 
treatment by a physician.

The March 2003 report examination notes the veteran's 
subjective complaints of sinusitis for 52 weeks out of the 
year with bilateral forehead, bilateral cheek, and sinus pain 
and pressure.  Although nose and throat examination was 
normal, and the examiner noted that there was no tenderness 
over the sinus area and no purulent drainage from the 
veteran's nose on examination, X-ray findings confirmed a 
diagnosis of chronic maxillary and ethmoid sinusitis, 
providing some objective evidence in support of this claim.  
The examiner noted that this condition would predispose the 
veteran to frequent episodes of acute sinusitis.  

Upon consideration of the foregoing, the Board finds that the 
veteran does not experience episodes of incapacitating 
symptoms.  There is no medical evidence to suggest that the 
veteran requires bed rest or prolonged antibiotic therapy for 
his periodic symptoms of bilateral forehead, bilateral cheek, 
and sinus pain and pressure.  When resolving all reasonable 
doubt in favor of the veteran, however, the Board finds that 
the veteran's complaints of sinusitis for 52 weeks out of the 
year with bilateral forehead, bilateral cheek, and sinus pain 
and pressure is comparable to three to six non-incapacitating 
episodes per year.  As such, an initial rating of 10 percent 
is granted.  In this regard, it is appears that the February 
2004 rating decision which granted service connection for 
sinusitis assigned a schedular evaluation of 10 percent 
disabling; however, the rating sheet and the statement of the 
case reflect that a zero percent evaluation has been assigned 
for this disorder.  The basis of the discrepancy is unclear.

With respect to entitlement to a rating in excess of 10 
percent for sinusitis, the Board finds that there is no 
evidence of three or more incapacitating episodes per year of 
sinusitis requiring prolonged antibiotic treatment or more 
than six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting to support such an increased evaluation.  There is 
nothing in the record to suggest the need for staged ratings.  
The post-service medical record (with a lack of treatment) is 
found, overall, to support this finding.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  In the absence of such factors, the 
Board finds that criteria for submissions for assignment of 
the extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

The Board notes that VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326.  A letter dated in February 
2003 and provided to the appellant prior to the February 2004 
rating decision on appeal satisfies the duty to notify 
provisions as this letter discusses the criteria with respect 
to the appellant's claims.  

The Board emphasizes that the appeal with respect to an 
increased initial rating for sinusitis arises from an initial 
rating assigned when the RO awarded service connection, such 
that the original letter refers to the requirements for 
establishing service connection for this claim.  VA's Office 
of General Counsel has held that there is no requirement for 
additional 38 U.S.C.A. § 5103(a) notice on a "downstream" 
issue, i.e., an increased rating after an initial award of 
service connection, if proper VCAA notice for the original 
service connection issue was already provided, as is the case 
here.  VAOPGCPREC 8-2003.  Therefore, the veteran has been 
provided adequate notice and, inasmuch as the effective date 
of service connection and schedular rating for this disorder 
was in accordance with pertinent regulations, there can be no 
possibility of prejudice.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

As for the duty to assist, the RO has obtained the veteran's 
service and VA medical records, a copy of VA fee basis 
examination report, and he has submitted lay evidence in the 
form of his written communications.  The evidence associated 
with the claims file adequately addresses the requirements 
necessary for evaluating the claims decided herein.  

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claim.  While 
additional attempts to obtain information can always be 
undertaken, in light of the record, the Board finds that such 
an additional attempt, in light of the extensive efforts 
already performed in this case, can not be justified.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.      

There is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  As the evidence establishes that the appellant has 
been afforded a meaningful opportunity to participate in the 
adjudication of his claim, his claim was readjudicated in a 
statement of the case, and there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless error.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding that the 
Board erred by relying on various post-decisional documents 
to conclude that adequate 38 U.S.C.A. § 5103(a) notice had 
been provided to the appellant, the Court found that the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claims, and found that the error was harmless, as the 
Board has done in this case.)  

Upon consideration of the foregoing, the Board finds that VA 
has satisfied its duties to notify and assist and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the appellant 
is not prejudiced by the Board's adjudication of his claims.



ORDER

Entitlement to service connection for disabilities of the 
right hip, bilateral knees, and low back is denied.  

A 10 percent rating for sinusitis is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


